BLANCHARD, J.
¶ 18. (dissenting). I agree with the majority that the issue in this case is whether the circuit court erred in sentencing Williams under the mistaken belief that Wis. Stat. § 346.65(2) (am)6. (2011-12)1 requires the court to impose a mandatory minimum sentence of three years of confinement. See Majority, ¶¶ 1, 4.1 also agree with the majority that the State's primary argument is incorrect, namely, that, by its plain meaning, the statute requires a mandatory minimum sentence in all seventh and subsequent OWJ offense cases. See id.,\ 8.
¶ 19. However, I disagree with the majority's conclusion that, by its plain meaning, the statute requires a mandatory minimum sentence only when a court decides to impose a prison sentence. Instead, I agree with the circuit court, and the State's alternative argument, that the language of Wis. Stat. § 346.65(2)(am)6. may reasonably be interpreted in two ways, rendering it ambiguous. Having reached that conclusion, I proceed *322to the legislative history, which demonstrates that the legislature intended to apply the mandatory minimum sentence to all seventh and subsequent OWI offense cases. Accordingly, I respectfully dissent.

Wis. Stat. § 346.65(2)(am)6. is Ambiguous

¶ 20. The majority concludes that "nothing in the plain language of the [pertinent portion of the statute] mandates or requires that a bifurcated sentence be imposed." See Majority, ¶ 9; see also id., ¶ 12 ("nothing in the plain language mandates that such a bifurcated sentence be imposed as a minimum sentence"). However, it could just as easily be said that nothing in the language of the statute plainly shows that a bifurcated sentence is not mandated. Therein lies the problem. Contrary to the majority's conclusion, "what is written" in the statute is not clear. See id., ¶ 14.
¶ 21. In concluding that the statutory language is plain, the majority apparently rejects the State's interpretation of the statute as unreasonable, and thereby avoids reaching the State's alternative argument that the statute is ambiguous. However, the majority's reasons for rejecting the State's interpretation as unreasonable are not satisfying. In my view, the observations and analysis provided by the majority make a better case for ambiguity than for a plain meaning.
¶ 22. Of course, a statute is not necessarily ambiguous merely because competing "plain meaning" interpretations of it are argued to a court. It is routine for a court to conclude as a matter of law that one offered "plain meaning" interpretation is correct and that others are incorrect. See Bruno v. Milwaukee Cnty., 2003 WI 28, ¶ 21, 260 Wis. 2d 633, 660 N.W.2d 656 (a court presented with competing " 'plain meaning' inter*323pretations by lawyers or judges" may not "assume ambiguity"). At the same time, it is hardly extraordinary for a court to conclude that a statute is ambiguous even when one or both parties argue otherwise. See, e.g., Preston v. Meriter Hosp. Inc., 2005 WI 122, ¶¶ 19-21, 284 Wis. 2d 264, 700 N.W.2d 158. Contrary to what the majority suggests, this dissent does not "search" for ambiguity where the meaning of the statute is plain. See Majority, ¶ 15. Rather, this dissent acknowledges ambiguity that exists, consistent with the circuit court's decision and the State's alternative argument. "[Wjhether or not a statute is ambiguous is a question of law for the court. The litigants cannot limit the legal responsibility of the court to make that determination." State ex rel. Girouard v. Circuit Court for Jackson Cnty., 155 Wis. 2d 148, 155, 454 N.W.2d 792 (1990).
¶ 23. There appear to be a number of reasons for finding ambiguity in Wis. Stat. § 346.65(2)(am)6., but I am especially persuaded that there is ambiguity by the following.
¶ 24. On the one hand, as the majority recognizes, Williams' interpretation of the statutory text accounts for the legislature's use of terms in Wis. Stat. § 346.65(2)(am)6. that are markedly different from those the legislature has used to impose mandatory mínimums in closely related provisions of the same statute. See Majority, ¶ 11 (citing § 346.65(2)(am)l.-5.). Moreover, the terms the legislature used in § 346.65(2)(am)6. seem different from those one might generally expect to see when the legislature intends to impose a mandatory minimum sentence. Thus, one reasonable interpretation of the statutory text is that followed by the majority and Williams, namely, that it prescribes something other than a mandatory minimum term of imprisonment.
*324¶ 25. On the other hand, there is a reasonable, statutory text-based explanation for why the legislature might have chosen different terms to require a mandatory minimum in Wis. Stat. § 346.65(2)(am)l.-5. than in § 346.65(2)(am)6. The mandatory mínimums that are clearly prescribed by the language of § 346.65(2)(am) 1.-5. are not bifurcated prison terms, whereas the mandatory minimum that is at least arguably prescribed by the language of § 346.65(2)(am)6. is. Thus, the State's interpretation need not run afoul of the rule that the legislature intends a different meaning when it uses different words in the same statutory section. Cf. Majority, ¶ 11 (citing Responsible Use of Rural & Agrie. Land v. PSC, 2000 WI 129, ¶ 39, 239 Wis. 2d 660, 619 N.W.2d 888). Here, one reasonable interpretation is that the legislature, in using different words, intended different meanings: mandatory mínimums that are not bifurcated prison terms in § 346.65(2)(am)l.-5., and a mandatory minimum that is a bifurcated prison term in § 346.65(2)(am)6.2
¶ 26. In addition, the State's interpretation of the statutory text, unlike the majority's and Williams' interpretation, accounts for what is a marked change from *325the previous version of Wis. Stat. § 346.65(2)(am).3 The previous version of the statute plainly and unambiguously imposed mandatory minimum penalties for second through sixth offenses, including a minimum of six months of imprisonment for a fifth or sixth offense; the previous version plainly and unambiguously did not impose mandatory minimum penalties for seventh and subsequent offenses. See Wis. Stat. § 346.65(2)(am)2.-7. (2007-08). A comparison of the previous and current versions of the statute strongly suggests that the legislature intended to change the statute to impose what would at least facially appear to be a more logically graduated penalty scheme that requires a mandatory minimum prison term for seventh and subsequent offenses. Thus, it seems reasonable to interpret the statutory text, as the State does, to impose a mandatory minimum prison term for seventh and subsequent offenses.
¶ 27. The majority attempts to downplay the logical implications of a decision to use a graduated penalty scheme, stating that "[i]n Wis. Stat. § 346.65(2)(bm), (cm) and (dm), the legislature allows for alternative sentences to those in the supposed step-by-step scheme." See Majority, ¶ 15. However, the provisions in § 346.65(2)(bm), (cm), and (dm) relate to the comparative mínimums for offenders with four or fewer offenses. Those provisions are not persuasive textual evidence that the legislature intended to permit a non-custody sentence for offenders with a seventh or subsequent offense. As the majority acknowledges, this sentencing *326scheme is "complex and not straightforward." See Majority, ¶ 15. So much so, I conclude, that it is ambiguous.
¶ 28. It might be argued that Williams' interpretation of the statute produces absurd results because, under that interpretation, there is a mandatory minimum sentence for second through sixth offenses but not for seventh and subsequent offenses. That is, a rising stair-step of incremental mandatory sentences for lower numbered OWI offenses stops with a high numbered OWI offense. However, as indicated above, this same result was plainly and unambiguously produced by the prior statutory text. Williams also argues that such a result is not absurd because the legislature could have reasonably assumed that sentencing courts would generally impose imprisonment in a seventh or greater OWI offense, making a mandatory minimum term of imprisonment unnecessary to adequately protect the public.
¶ 29. Ambiguity is also at least suggested by a puzzling feature of the "plain meaning" approach of the majority, which creates a highly unusual way of limiting sentencing discretion for seventh and subsequent offenses. This feature is that, in the majority's interpretation of the law, the sentencing court need not impose a prison term but, if it does, then the term must include at least three years of confinement (four years for tenth and subsequent offenses). Thus, the court could impose straight probation without even conditional jail time, but it could not impose a prison sentence with less than the three (or four) years of confinement. This feature was not present in the prior statutory language. The majority provides no explanation for this odd feature.
¶ 30. For at least these reasons, I am persuaded that the circuit court correctly concluded that Wis. Stat. § 346.65(2)(am)6. is ambiguous. I therefore turn to the statute's legislative history.

*327
Legislative History Resolves the Ambiguity

¶ 31. Based on the following, I agree with the circuit court that the legislative history shows that the State's interpretation of the statute is correct, a topic the majority does not reach. In other words, the legislative history shows that the legislature intended to require a mandatory minimum sentence of three years of confinement for a seventh OWI offense.
¶ 32. As the State explains in its briefing, the pertinent statutory language originated in the October 6, 2009 Senate Substitute Amendment 1 to 2009 S.B. 66. As the State also explains, Senate Substitute Amendment 1 contained a Legislative Reference Bureau analysis of its provisions. The Legislative Reference Bureau's analysis included this statement: "The substitute amendment requires a person who commits a seventh, eighth, or ninth OWI-related offense to serve a minimum period of confinement [of]4 three years in prison under a bifurcated sentence . . . ." (Emphasis added.)
¶ 33. As the State further explains, the pertinent statutory language was carried over into the November 3, 2009 Senate Substitute Amendment 2 to 2009 S.B. *32866. The Legislative Reference Bureau's analysis included the same statement about that language. Then, in December 2009, the legislature enacted the final version of the bill, 2009 Wis. Act 100, codified in part in Wis. Stat. § 346.65(2)(am)6., including the pertinent language in Senate Substitute Amendment 2.
¶ 34. The State additionally points to a Wisconsin Legislative Council Act Memo, prepared shortly after the passage of 2009 Wis. Act 100. This Act Memo states at page 1 that the "[m]ajor changes" in Act 100 include "[e]stablishing minimum terms of imprisonment for 4th offense felony and 5th and subsequent OWI-related offenses." (Emphasis added.) A chart beginning on page 2 of the Act Memo refers to the "Minimum confinement period for multiple OWI offenders" and lists the minimum confinement period as follows: "For 7th, 8th, and 9th offenses: 3 years."
¶ 35. The State also relies on a copy of the April 2010 "Legislative Briefs," a publication of the Legislative Reference Bureau that summarizes the effects of 2009 Wis. Act 100. This edition of "Legislative Briefs" states at page 2 that Act 100 "increases the minimum period of confinement... to a minimum of three years for seventh, eighth, and ninth offenses."
¶ 36. In addition, the drafting file contains a report on Senate Substitute Amendment 1 by the legislature's Joint Review Committee on Criminal Penalties. This report, like the other legislative history the State has identified, supports the State's interpretation of the statute. In particular, the report attaches an October 2, 2009 Legislative Fiscal Bureau memorandum stating that the bill under consideration would "increase the mandatory minimum sentences for fourth, seventh, eighth, ninth, and tenth OWI offenses." The report also attaches another Legislative Fiscal *329Bureau memorandum, dated October 6, 2009, that provides a chart similar to the one in the Legislative Council Act Memo.
¶ 37. One section of the October 2, 2009 Legislative Fiscal Bureau memorandum appears to reflect the ambiguous language in the statute, stating that "[t]he engrossed bill would specify that the confinement portion of a bifurcated sentence must be not less than three years for a person convicted of a seventh, eighth, or ninth OWI offense . . . ."5 In context, however, this language seems intended to refer to a mandatory minimum sentence of three years of confinement. This is because the language appears under a heading that states, "Minimum period of confinement for OWI offenders with multiple prior offenses," and within a paragraph that acknowledges that "[t]here is currently no mandatory minimum period of confinement specified for these offenses." (Emphasis added.)
¶ 38. Finally, while not a critical step in the analysis, I simply note that I find no suggestion in any of the legislative history that the legislature intended to create what would be the highly unusual feature, referenced above in discussing ambiguity, of giving the court discretion to impose no prison term at all, nor even confinement time in jail, but at the same time requiring that any prison term imposed include a substantial term of confinement.
¶ 39. This legislative history persuades me that the legislature intended Wis. Stat. § 346.65(2)(am)6. to impose a mandatory minimum sentence. The history includes multiple, consistent statements referring, with*330out qualification, to a mandatory minimum sentence. More specifically, it is evident from this history that the phrase "[t]he confinement portion of a bifurcated sentence imposed... shall be not less than 3 years" in § 346.65(2)(am)6. is intended to describe a mandatory minimum sentence consisting of a bifurcated prison sentence that includes no less than three years of confinement.
¶ 40. Under current law, it is for the legislature, not the courts, to weigh the relative social benefits and burdens of requiring courts to impose sentences of a given length for a given offense. Some no doubt believe that application of the mandatory minimum at issue here to all defendants would result in some, if not many, unnecessarily harsh and socially unproductive sentences. In this view, sentencing courts should be permitted to give significant weight to mitigating circumstances that might lead a court to conclude, for example, that substance abuse treatment in a non-prison setting (or as part of a sentence that includes fewer than three or four years of confinement in prison) stands a better chance of long-term efficacy. Others no doubt believe that uniform application of a mandatory minimum is necessary, toward such goals as deterring impaired driving and strictly enforcing sobriety in a penal setting. Under current law, however, these are debates for the legislature to resolve.
¶ 41. In sum, I conclude that the statutory language is ambiguous, but that the legislative history reveals the legislature's intent. Accordingly, I would affirm the judgment and respectfully dissent.

 All references to the Wisconsin Statutes are to the 20011-12 version unless otherwise noted.


 Apart from the rule that the legislature intends a different meaning when it uses different words in the same statutory-section, the primary basis for the majority's interpretation of Wis. Stat. § 346.65(2)(am)6. seems to be its conclusion that there is nothing in "related" statutes that establishes a mandatory minimum for a seventh offense OWL See Majority, ¶ 10. Missing from the majority's analysis, however, is any reason to think that the legislature would have established mandatory minimums for particular OWI offenses in the "related" statutes that the majority cites, Wis. Stat. §§ 973.01 and 939.50. As the majority essentially acknowledges, those statutes are limited to explaining the bifurcated sentencing structure (§ 973.01), or to classifying felonies and indicating maximum penalties (§ 939.50). See Majority, ¶ 10.


 Courts may consult prior versions of a statute in deciding whether statutory language is plain or ambiguous. See Richards v. Badger Mut. Ins. Co., 2008 WI 52, ¶ 22, 309 Wis. 2d 541, 749 N.W.2d 581.


 This portion of the Legislative Reference Bureau's analysis actually states "or" instead of "of," but it is apparent from the context that "or" must have been a typographical error. In particular, the typo is apparent when the above excerpt is read in context with the clause that follows it. The analysis states more fully as follows:
The substitute amendment requires a person who commits a seventh, eighth, or ninth OWI-related offense to serve a minimum period of confinement or three years in prison under a bifurcated sentence and requires a person who commits a tenth or subsequent OWI-related offense to serve a minimum period of confinement of four years in prison under a bifurcated sentence.
(Emphasis added.)


 An "engrossed" bill is a version of the bill "incorporating all adopted amendments and all approved technical corrections in the house of origin." See Wisconsin State Senate and Assembly Joint Rule 99(25).